UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 01-20557
                        Summary Calendar



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus

                      CARL DENNIS BARNETT,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-00-CR-215-1)
_________________________________________________________________
                           March 15, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Carl Dennis Barnett appeals his guilty plea convictions for

conspiracy to defraud the United States by filing false income tax

returns, in violation of 18 U.S.C. § 286, and for filing false

income tax returns, in violation of § 287.    Barnett pleaded guilty

on 9 January 2001, the second day of trial.

     He contends the district court abused its discretion in

denying his 13 March 2001 motion (approximately two weeks before

sentencing) to withdraw that plea.     The district court found:

Barnett had entered his plea voluntarily and free from threats or

*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
coercion; and his later contrary assertions lacked credibility in

the light of conflicts with both his prior testimony and that of

trial counsel.

       The district court may grant a motion to withdraw a guilty

plea before a defendant is sentenced if the defendant shows “any

fair and just reason.”        FED. R. CRIM. P. 32(e).       The denial of a Rule

32(e) motion is reviewed for abuse of discretion.                        See United

States v. Grant, 117 F.3d 788, 789 (5th Cir. 1997).

       The district court did not abuse its discretion.                  The record

demonstrates Barnett knowingly and voluntarily pleaded guilty with

the assistance and advice of counsel.                 Barnett is well educated;

and the       district    court    engaged   in   a    thorough   plea    colloquy,

ensuring that Barnett understood the plea agreement, had discussed

it     with    counsel,      and    was   satisfied       with    his     counsel’s

representation.          Other relevant considerations include Barnett’s

two-month delay in filing the motion, the inconvenience to the

court, the potential prejudice to the Government, and the waste of

judicial resources which would result from scheduling a new trial.

       Under the totality of the circumstances, Barnett has failed to

demonstrate a fair and just reason for withdrawal of his guilty

plea. See FED. R. CRIM P. 32(e); see also United States v. Carr, 740

F.2d    339,    343-44     (5th    Cir.   1984)       (describing   factors     for

consideration), cert. denied, 471 U.S. 1004 (1985).

                                                                        AFFIRMED